DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 Response to Amendment
In response to the amendment received September 29, 2022:
Claims 1-5, 7-18 and 20-22 are pending. Claims 6 and 19 have been cancelled as per applicant’s request. Claims 1-5 and 7-14 have been withdrawn.
The core of the previous rejection is maintained with newly cited reference Kojima et al. (US 2017/0346069) made in light of the amendment.
Claim Objections
Claim 1 objected to because of the following informalities:  
“polyvinyl alcohol” is listed twice (lines 14-15). 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2015/0288029) in view of Liu (CN 204407415U) and Kojima et al. (US 2017/0346069). The English machine translation of Lin et al. is cited below.
Regarding Claim 14, Lv et al. teaches a lithium ion battery (Para. [0007]) comprising a positive electrode plate (i.e. cathode plate), a separator, an electrolyte and a negative electrode current collector substrate (i.e. anode plate) which is an aluminum foil (i.e. porous aluminum foil anode) (Para. [0013]), wherein the negative electrode current collector substrate comprises an electrolyte-reserved space and participates in the lithium extraction and deposit process during charging (Para. [0010]) (i.e. the porous aluminum foil is configured to be both a current collector and an active material in the anode).
Lv et al. does not explicitly teach the porous aluminum foil anode comprises a porous aluminum foil having a plurality of holes evenly arranged thereon, wherein a triangular region formed by connecting three centers of three adjacent holes defines a basic unit, in which a percentage of the holes is in a range of 10% to 79% and wherein a distance between an edge of the porous aluminum foil and an outermost hole is in a range of 0.1 mm to 10 mm. 
However, Lin et al. teaches a battery pole piece of aluminum foil (i.e. a porous aluminum foil anode comprising porous aluminum foil having a plurality of holes evenly arranged thereon) wherein a triangular region formed by connecting three centers of three adjacent holes defines a first basic unit which is an equilateral triangle (lines 34-35 and Figure 1), in which the diameter of the thorough hole is 0.1 to 2 mm and the distance between the through holes is 0.5 to 3 mm (lines 30-32), such that if the diameter of the through holes is 2 mm and the distance between the through holes is 1 mm, the area ratio of the through holes would be about 40% (i.e. inside the claimed range), as the through hole is circular (line 87) therefore, the area of each through hole in the basic unit would be about  0.524 mm2 and the total area of the basic unit (equilateral triangle) would be about 3.9 mm2. The area ratio of the through holes in a basic unit would be (0.524 mm2 * 3) / 3.9 mm2, or about 40%. Thus, at the very least, the area ratio of the holes is overlapping with the instant claimed range. Furthermore, the through holes appear to be near an edge such that the distance to the edge is less than a distance to another through hole (i.e. less than 3 mm) and would thus, at the very least, overlap with the claimed range to 0.1 mm to 10 mm (See Figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv et al. to incorporate the teaching of the porous aluminum foil of Lin et al., as the structure of the porous aluminum foil of Lv et al. would improve adhesion of active material on the surface of the foil, improve reaction efficiency and improving the energy density of the battery (lines 49-52). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Lv et al. as modified by Lin et al. does not teach a carbon material layer on a surface of the porous aluminum foil.
However, Kojima et al. teaches an electrode wherein an aluminum foil is used and a laminate film with lamination material is formed thereon (Para. [0118]) wherein the lamination metal is phenolic resin and metal carbides (Para. [0083]) (i.e. a carbon material layer comprising a substance produced from phenolic resin), 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv et al. as modified by Lin et al. to incorporate the teaching of a carbon material layer comprising a substance produced phenolic resin and metal carbides, as combining a laminate film of phenolic resin and metal carbides with an aluminum foil reduces resistance (Para. [0120]). 
The limitation regarding the substance being produced from carbonization is a product by process limitation. Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. In this case, Kojima et al. teaches the structure of the carbon material layer provided on an aluminum foil and thus, the structure is the same. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Regarding Claim 20, Lv et al. as modified by Lin et al. and Kojima et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lin et al. further teaches through hole pore diameter is 0.1 to 2 mm (line 30) (inside the range of the instant claim) and the through hole is circular (line 87). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv et al. to incorporate the teaching of the porous aluminum foil of Lin et al., as the structure of the porous aluminum foil of Lv et al. would improve adhesion of active material on the surface of the foil, improve reaction efficiency and improving the energy density of the battery (lines 49-52). 
Regarding Claim 22, Lv et al. as modified by Lin et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lin et al. teaches a battery pole piece of aluminum foil (i.e. a porous aluminum foil anode comprising porous aluminum foil having a plurality of holes evenly arranged thereon) wherein a triangular region formed by connecting three centers of three adjacent holes defines a basic unit which is an equilateral triangle (lines 34-35 and Figure 1), in which the diameter of the thorough hole is 0.1 to 2 mm and the distance between the through holes is 0.5 to 3 mm (lines 30-32), such that if the diameter of the through holes is 2 mm and the distance between the through holes is 1 mm, the area ratio of the through holes would be about 40% (i.e. inside the claimed range).
The language of the instant claim “20-60% of the area of the basic unit of the porous aluminum foil is used for the current collector and 1-40% for the active material.” is a statement of intended use, as the area porous aluminum used for a current collector and anode active material is merely intended use for the porous aluminum foil, limiting the claim by how the porous aluminum foil functions within a cell (and not by its physical characteristics – i.e. the material itself).
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, since Lin et al. teaches a porous aluminum foil with the same structure as claim 14 (i.e. the porous aluminum foil comprising a triangular region defining a basic unit wherein the percentage of the holes is in a range of 10% to 79%) the structure would be capable of performing the intended use as recited. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP §2112.01.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Lv et al. (US 2015/0288029) in view of Liu (CN 204407415U) and Kojima et al.. (US 2017/0346069) as applied to claim 14 above, and further in view of Dong (CN103165901A). The English machine translation of Dong is attached and is cited below. 
Regarding Claim 15, Lv et al. as modified by Lin et al. and Kojima et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lin et al. further teaches the holes are equal in size (See Fig. 1, #2).
Lv et al. as modified by Lin et al. does not explicitly reach an isosceles triangular region formed by connecting three adjacent holes in two adjacent rows defining a basic unit and wherein percentages of the area of the holes in each basic unit are equal. 
However, Dong teaches an aluminum foil negative electrode for a lithium battery (lines 61-62) comprising through holes (Fig. 1, #12) wherein connecting three centers of three adjacent holes in two adjacent rows forms an isosceles triangular region, defining a basic unit wherein the percentages of the area of the holes in each basic unit are equal and the through holes are equal in size (See Fig. 1). 
The substitution of a through hole array arrangement forming an isosceles triangle as taught by Dong, for a through hole array arrangement forming an equilateral triangle of Lin et al. would achieve the predictable result of forming a through holes arrangement in an aluminum foil capable of accommodating more pole piece slurry (i.e. reaction surface area) per unit volume obtaining a larger capacity lithium battery (lines 172-178).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a through hole array arrangement forming an isosceles triangle as taught by Dong, for a through hole array arrangement forming an equilateral triangle of  Lin et al., as the substitution would achieve the predictable result of  forming a through holes arrangement in an aluminum foil capable of accommodating more pole piece slurry (i.e. reaction surface area) per unit volume obtaining a larger capacity lithium battery (lines 172-178). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 16, Lv et al. as modified by Lin et al., Kojima et al. and Dong teaches all of the elements of the current invention in claim 15 as explained above.
Dong teaches the spacing between any two adjacent holes in a row is equal and wherein spacing between any two adjacent holes in a column is equal (see Fig. 1, #12). See the rejection to claim 15 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Dong cited herein.
Regarding Claim 17, Lv et al. as modified by Lin et al., Kojima et al. and Dong teaches all of the elements of the current invention in claim 16 as explained above.
Dong teaches the spacing between any two adjacent holes in a row is equal to spacing between any two adjacent holes in a column (see Fig. 1, #12). See the rejection to claim 15 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Dong cited herein.
Regarding Claim 18, Lv et al. as modified by Lin et al., Kojima et al. and Dong teaches all of the elements of the current invention in claim 16 as explained above.
Dong teaches the spacing between any two adjacent holes in a row is equal to spacing between any two adjacent rows (Fig. 1, #12). See the rejection to claim 15 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Dong cited herein. 
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2015/0288029) in view of Liu (CN 204407415U) and Kojima et al. (US 2017/0346069) as applied to claim 14 above, and further in view of Yokouchi et al.(US 2015/0287983).
Regarding Claim 21, Lv et al. as modified by Lin et al. and Kojima et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lv et al. as modified by Lin et al. and Kojima et al. does not teach a carbon material layer has a thickness of 2 nm to 5 micrometers.
However, Yokouchi et al. teaches providing a carbonaceous material layer on the metal foil (i.e. aluminum foil) (Para. [0062]) with a thickness of at least 0.1 micrometers and 5 micrometers or less (Para. [0069], lines 31-36), inside the range of the instant claim.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv et al. as modified by Lin et al. to incorporate the teaching of the carbonaceous material layer on the aluminum foil, it would improve electrical conductivity and lower the internal resistance and impedance of the battery (Para. [0069]).
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues Lv describes a primary lithium battery, and no aluminum lithium alloy is provided on the collector and thus, Lv does not disclose or suggest a lithium secondary battery or that porous aluminum foil is configured to be both a current collector and an anode active material as recited in claim 14.
Examiner respectfully disagrees. Lv et al. teaches the lithium battery of the present invention can be used as a lithium ion battery (i.e. secondary battery) (Para. [0043], lines 23-24). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., an aluminum lithium alloy) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Lv et al. teaches the active material deposits on the aluminum foil negative electrode current collector during charging via plating, wherein the aluminum foil is used for lithium deposition, thus the lithium reacts with the aluminum metal foil. The aluminum foil is a chemically active component of the electrode as it reacts with lithium during charging, and is considered to be both an anode active material and a current collector. See advisory action (9/13/2022, Para. 2).
Applicant argues one of ordinary skill in the art would not be motivated to modify Lv to incorporate the porous aluminum foil of Lin as Lv does not require the active material to coated on the metal foil and one of ordinary skill in the art would not face the problem of how to improve the adhesion or filling of the active material. 
Examiner respectfully disagrees. In this case, incorporating the structural features of the porous aluminum foil having the plurality of holes as taught by Lin et al., with the aluminum foil Lv et al. would improve the amount of lithium ions reacting on the surface of the foil, improving reaction efficiency and improving the energy density of the battery (lines 49-52) as incorporating the structure of Lin et al. would increase energy density per unit volume and unit weight of the battery (line 20-22). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues it would not have been obvious to combine Lv with Lin as the concavo-convex structure arranged on the metal foil would lead to deposition of a lot of lithium at sharp point formation of lithium dendrite decreasing battery efficiency and Liu teaches an aluminum foil used as the cathode current collector.
Examiner respectfully disagrees. Regarding the teaching of the aluminum foil in Liu used as a positive current collector, Lv et al. teaches the aluminum foil negative current collector.  It would have been obvious to one of ordinary skill in the art that the teaching of the plurality of holes in the aluminum foil current collector of Lin et al. would be readily applicable to another aluminum foil current collector (positive or negative), as the structure provides more surface area for reactions to occur (during charging/discharging), increasing energy density per unit volume and per unit weight of the battery (line 20-22). Thus, there is a reasonable expectation of success. Also, the applicant’s argument (regarding the combination leading to a deposition of a lot of lithium at a sharp point formation of lithium dendrite decreasing battery efficiency) does not provide evidence/proof as to why the combination would render the battery of Lv inoperable, or establish a teaching away in the prior art. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues the claimed  porous aluminum provided with a carbon layer provides better wettability than porous aluminum without a carbon layer and has improved stability and thus claim 14 is patentable.
Examiner respectfully disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, Applicant provides additional data not provided in the specification. It is reminded that such data must be filed in a declaration format in order to be considered.  See 37 CFR 1.132. 
Applicant argues Dong teaches both sides of an aluminum foil coated with active material, thus Dong necessarily requires an anode active material to be coated on the foil and one of ordinary skill in the art would not modify Lv as taught by Dong.
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a through hole array arrangement forming an isosceles triangle as taught by Dong, for a through hole array arrangement forming an equilateral triangle of  Lin et al., as the substitution would achieve the predictable result of  forming a through holes arrangement in an aluminum foil capable of accommodating more pole piece slurry (i.e. reaction surface area) per unit volume obtaining a larger capacity lithium battery (lines 172-178). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729               

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729